         Case: 3:21-cv-00468-jdp Document #: 5 Filed: 07/30/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

BRANDON D. BRADLEY SR.,

        Plaintiff,
                                                       Case No. 21-cv-468-jdp
   v.

DEP. ZAHN, MENTAL HEALTH DOES 1–10,
CLASSIFICATION DOES 1–10, NURSE DOES
1–15, DEP. DOES (ALL WHITE) 1–30, DEP.
MARSHALL, DEP. HAUG, DEP. MENDOZA,
DEP. JANE DOE #31, DEP. TAPIA, and NURSE
LING,

        Defendants.


                              JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this case

without prejudice.




        /s/                                               7/30/2021
        Peter Oppeneer, Clerk of Court                           Date
